Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Prestige Dialysis Clinics, Inc. Date: December 14, 2009
Petitioner,
-V.- Docket No. C-09-579

Decision No. CR2045
Centers for Medicare & Medicaid
Services.

ee mS SSS ES SS SS DS

DECISION GRANTING MOTION FOR
SUMMARY DISPOSITION

I grant the motion of the Centers for Medicare & Medicaid Services (CMS) for
summary disposition against Petitioner, Prestige Dialysis Clinic, Inc.

I. Background

Petitioner is a dialysis clinic located in Baltimore, Maryland. CMS certified
Petitioner to participate in the Medicare program as a supplier of end stage renal
disease (ESRD) services, effective May 4, 2009. Petitioner requested a hearing to
challenge the effective date of its participation, asserting that it should have been
certified to participate in Medicare on March 25, 2009. The case was assigned to
me for a hearing and a decision.
CMS moved for summary disposition. Petitioner did not answer the motion.'
With its motion CMS filed five proposed exhibits which it identified as CMS Ex.
1—CMS Ex. 5. I receive these into the record of the case.

II. Issues, findings of fact and conclusions of law

A. Issue

The issue in this case is whether CMS properly determined Petitioner’s effective
date of participation in Medicare to be May 4, 2009.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision
in this case. I set forth each Finding below as a separate heading.

' CMS sent a copy of its motion to two attorneys, J. Brian Tansley, Esquire,
and Robert King, Esquire on the apparent belief that they represented Petitioner.
My office had not received a notice of appearance from either of these individuals.
After the time to answer the motion had expired and at my direction, a staff
attorney in my office called Mr. King to determine why he had not filed a notice
of appearance or answered the motion. Mr. King assured the staff attorney that he
would be entering an appearance immediately and would respond to the motion.
Based on that representation, I sent a letter to Mr. King on October 28, 2009
granting him an extension until November 4, 2009 to enter an appearance and
answer the motion. However, Mr. King did not file either a notice of appearance
or an answer. In order to be fair to Petitioner (and also because Petitioner,
evidently, continued to believe that Mr. King represented it) I extended its
deadline to file a reply to the motion until December 2, 2009. On that date Mr.
King finally filed a notice of appearance and asked for an additional week, or until
December 9, 2009 to file a reply to the motion. I sent a fax to Mr. King on
December 3 giving him a final extension until close of business Friday, December
4, 2009 to file a reply. I also sent him notice by regular mail saying the same
thing. He filed nothing. On December 9, 2009 Mr. King called my office and
asserted that he had not received the fax but had just received the mailed copy of
my final extension. However, our office had a fax receipt showing that the fax
was received by Mr. King’s office on December 3, 2009. I directed the staff
attorney to tell Mr. King that at this point he had exceeded his final deadline and I
would not accept an argument from him. I note that December 9 was the date that
Mr. King had requested as a final extension, and yet, as of his call to the staff
attorney on that date, he had still not filed anything.

1. CMS properly determined Petitioner’s effective date of
participation to be May 4, 2009.

The effective date of participation in Medicare of an ESRD supplier such as
Petitioner is governed by regulation. That date will be the earlier of the
following: the date on which the supplier meets all Medicare participation
requirements; or the date on which it is found to meet all conditions of
participation or coverage, but has lower level deficiencies, and CMS or a State
survey agency receives an acceptable plan of correction for the lower level
deficiencies, or an approvable waiver request, or both. 42 C.F.R. § 489.13(c)(2).

The undisputed facts of this case establish that Petitioner was first surveyed for
compliance with participation requirements on March 4, 2009 by an agency of the
Maryland State government, the State of Maryland Department of Health and
Mental Hygiene Office of Health Care Quality (State agency). The State agency
found that Petitioner was not in full compliance with Medicare participation
requirements and, on March 6, 2009, it sent Petitioner a letter advising it of its
findings. CMS Ex. 1, at 1-8.” The letter advised Petitioner that it must submit an
acceptable plan of correction to the State agency in order to qualify for Medicare
certification.

On March 20, 2009 Petitioner submitted a plan of correction. CMS Ex. 1, at 3.
However, in the interim, the State agency conducted a second survey of Petitioner
on March 16, 2009. It determined that there were additional deficiencies at
Petitioner’s facility that had not been detected at the March 4 survey. On March
25, 2009, the State agency sent a second letter to Petitioner. This letter
specifically refers to the deficiencies that were identified at the March 16 survey
and invites Petitioner to submit a plan of correction addressing these deficiencies.
CMS Ex. 2, at 1-2. Petitioner submitted a plan of correction addressing these
deficiencies on May 4, 2009. CMS Ex. 3, at 1-8.

CMS subsequently determined the effective date of Petitioner’s participation to be
May 4, 2009 based on its submission of the May 4 plan of correction addressing
the March 16 deficiencies and on Petitioner’s previous correction of the
deficiencies that had been identified on March 4.

> In its hearing request Petitioner did not contend that the deficiencies
found on March 4, or subsequently, by the State agency were incorrectly
determined. Consequently, there is no issue before me in this case as to whether
Petitioner actually was deficient on the dates in question.
In its hearing request Petitioner argues that its effective date of participation
should have been March 25, 2009. On that date the State agency conducted a
follow up survey to determine whether Petitioner had corrected the deficiencies
that were identified at the March 4, 2009 survey. It determined that Petitioner had
done so, and on April 2, 2009, the State agency sent Petitioner a letter confirming
those findings. CMS Ex. 4. Petitioner construes this letter to be a certification
that Petitioner complied with participation requirements as of March 25, 2009.
Therefore, it contends, it should have been certified to participate as of that date.
But, what Petitioner overlooks is that as of March 25 the State agency had not
certified that Petitioner had corrected the deficiencies that were identified at the
March 16, 2009 survey. The April 2 letter, although it is somewhat ambiguous, is
directed only at the deficiencies which were found to be present on March 4.
Petitioner was not eligible for certification until it had corrected all outstanding
deficiencies and these deficiencies included not only those identified on March 4
but those identified on March 16 as well. The date when Petitioner submitted an
acceptable plan of correction to address the deficiencies that were identified on
March 16, was May 4, 2009.

The earliest date when CMS could have certified Petitioner to participate in
Medicare was May 4, 2009 because that was the date when Petitioner submitted an
acceptable plan of correction addressing the deficiencies identified on March 16.
42 C.F.R. § 489.13(c)(2)(ii). CMS properly certified Petitioner to participate on
May 4.

2. The State agency’s April 2 letter to Petitioner does not exempt
Petitioner from the requirements of 42 C.F.R. § 489.13(c)(2).

In its hearing request Petitioner seems to be arguing that it was misled by the April
2 letter and relied on it to assume that it had been certified to participate effective
March 25, 2009. As I have discussed above, the April 2 letter is ambiguous in that
it states that the March 25 follow up survey “found that . . . [Petitioner’s] facility is
in compliance with the health component requirements.” CMS Ex. 4, at 1. When
read in a vacuum that language might cause one to believe that the State agency
had concluded that Petitioner was complying with all Medicare participation
requirements as of March 25.

But, the letter may not reasonably be read in a vacuum. First, Petitioner knew
that, whatever the April 2 letter said, it had been found to be deficient on March 16
and that it had been told in a separate letter from the State agency that it had to
correct the March 16 deficiencies in order to be certified. Second, the April 2
letter refers specifically to the March 25 follow up survey — and not to the March
16 survey — which Petitioner knew or should have known was performed to
address only the deficiencies that were found on March 4, 2009.
But, Petitioner would not be entitled to an effective date of participation earlier
than May 4, 2009 even if it was misled by the April 2 letter into believing that it
had attained compliance with all participation requirements as of March 25, 2009.
The regulation governing the effective date of certification does not allow for
exceptions. 42 C.F.R. § 489.13(c)(2). Consequently, the fact that the State agency
may have sent Petitioner a misleading or even an incorrect letter does not serve as
any justification for certifying Petitioner earlier than the date on which it
submitted its plan of correction for the deficiencies that were identified on March
16, 2009. Moreover, and as a general rule, estoppel does not lie against CMS.
Consequently, arguments of estoppel or for its equitable counter part, laches,
provide no basis for giving Petitioner an effective date of certification that is
earlier than May 4, 2009.

/s/
Steven T. Kessel
Administrative Law Judge

